In a proceeding pursuant to CPLR article 78, inter alia, to compel disclosure of records pursuant to the Freedom of Information Law (Public Officers Law art 6), the petitioner appeals (1), as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (West, J.), entered March 26, 2003, as denied, without prejudice, that branch of the petition which was for a new parole release hearing, and (2) an order of the same court (Adler, J.), entered July 29, 2003, which granted the respondents’ application for a ruling that they were not required to furnish certain documents to him.
Ordered that the appeal from the order is dismissed, without costs or disbursements, as the order is not appealable as of right and we decline to grant leave to appeal (see CPLR 5701 [a] [2]; Ob] [1]); and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly denied, without prejudice, that branch of the petition which was for a new parole release hearing. Crane, J.P., S. Miller, Goldstein and Lifson, JJ., concur.